 MONTGOMERY WARD & CO., INCORPORATED645Upon the basis of the foregoing findings of fact,and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.American Federationof Grain Millers,AFL, and theCommittee are labor-organizations within the meaning of Section 2(5) of the Act.2.By interferingwith,restraining,and coercingtheir employees in theexercise ofthe rights guaranteed in Section7 of the Act,theRespondentshave engaged inunfair labor practiceswithin themeaning of Section 8(a) (1) of the Act.3.By recognizing and dealingwith the Committee as theexclusiverepresentative-of their employees while the petitionfiled by the Union waspending,and by grant-ing wage increases as a result of such negotiations,the Respondents have engagedin unfair labor practiceswithin themeaningof Section 8 (a) (2) of the Act.4.The aforesaid unfair labor practices affect commerce within themeaning ofSection 2(6) and(7) of the Act.[Recommendationsomitted from publication.]MontgomeryWard &Co., IncorporatedandRetail Clerks Inter-national Association,Local UnionNo. 1687, AFL-CIO.CageNo. 3-CA-825. February 29,1956DECISION AND ORDEROn April 18, 1955, TrialExaminerArthur E. Reyman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certainunfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Interme-diate Report attached hereto.The Trial Examiner did not find asunfair labor practices other conduct alleged in the complaint to be un-lawful.Thereafter, the Respondent and the General Counsel filedexceptionsto the Intermediate Report together with supportingbriefs.'The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase,and hereby adopts the findings,2 conclusions, and recommenda-tionsof the Trial Examiner, with the following additions andmodifications.2The Respondent also requested oral argument.In our opinion the record and theexceptions and briefs fully present the issuesand thepositions of theparties.Accord-ingly, the request is denied.2 In the sectionof the IntermediateReport entitled "Union organization,"the TrialExaminer inaccurately referredto the datethat the Union filed a representationpetitionas February16, 1954.Earlierin the Intermediate Report, under the section entitled"Preliminary findings,"the Trial Examinercorrectly stated thatthe Union filed its peti-tion on July16, 1954.We correct the February date in the IntermediateReport to readJuly-16, 1P54.115 NLRB No. 92. 646 - DECISIONS OF, NATIONAL LABOR RELATIONS BOARD-1.The Trial Examiner found that Department Head LeonardDuFour was a supervisor as defined in the Act and that the Respondent was responsible for his conduct.The Respondent argues that itis not responsible for DuFour's statements because the Board previ-ously had conclusively determined that he was an "employee" andtherefore DuFour had the constitutional right to express himself con-cerning union activities.'As a department head, DuFour had a status different from that ofother department heads.He directed the work of outsideas well asinside salesmen.The evidence is clear that he had the authority eitherto hire or effectively to recommend the hiring of individuals workingin his department and that the exercise of such authority was not mere-ly clerical or routine in nature.4Accordingly, we find, as did the TrialExaminer, that DuFour was a supervisor within the meaning of Sec-tion 2 (11) of the Act.The Charging Union filed a representation petition with the Boardon July 16, 1954, seeking an election in a unit of all selling and non-selling employees at the Respondent's Binghamton, New York, store,including department heads, but excluding supervisors.Subse-quently, the parties with the approval of the Regional Director agreedto the holding of a consent election in a unit of "all employees," ex-cluding supervisors.'The stipulated unit contained no reference todepartment heads in general or DuFour in particular.However, theemployee list used for determining eligibility to vote in the electionhad DuFour's name on it and he was permitted to vote withoutchallenge sThe representation case was never before the Board itself.Thematter was handled at the Regional Office level by agreement of theparties.The Board was never asked to determine whether DuFourwas or was not a supervisor.Neither was the Regional Director re-quested to make such a determination.The Regional Director merelyapproved the arrangements for the election agreed to by the Unionand the Respondent.Nor is there evidence that the Union was in3 In its brief to the Board the Respondent states'"Respondent would not presume toguess what the Board would decide about DuFour's status as an employee under the statu-tory definition, in the event that such status were an open question in this proceeding"4Section 2(11) of the Act says:"The term 'supervisor'means any individual havingauthority, in the interest of the employer, to hire, transfer, suspend, lay off, recall, pro-mote, discharge,assign,reward,or discipline other employees, or iesponsibly to directthen, or to adjust their grievances, or effectively to recommend such action, if in connec-tion with the foregoing the exercise of such authority is not of it merely routine or clericalnature, but requires the use of independent judgment."SBoth the Union's petition and the parties' election agreement excluded certain of thestore's top personnel in addition to the group exclusion of supervisorsQ The customary practice is for a field agent of the Board to ask the employer for a pay-roll list ofemployeesincluded in the unit.Union representatives then go over the listand raise objections,if any, to the inclusion or omission of names from the listThe fieldagent may also raise objections to the hst if lie is in possession of information indicatingthattian individual's name has been improperly omitted from or included on the list MONTGOMERY WARD & CO., INCORPORATED647possession of all the evidence as to the status of DuFour and deliber-ately refrained from making the claim that he was a supervisor.'Wehold, therefore, that the mere fact that DuFour was permitted to votein the election by agreement of the parties is not the equivalent ofa determination of his status by the Board.8Further, the fact thatthe Union may have agreed to the inclusion of DuFour in the unitcannot result in nullification of the statutory exclusion of supervisorsfrom the definition of "employee" contained in the Act.9Nor canit prevent the General Counsel from contending that DuFour was asupervisor.Assumingarguendothat, as urged by the Respondent,the Union is estopped from asserting that DuFour is a supervisor, thatestoppel cannot operate against the General Counsel.The presentcase is a public proceeding by a public official against the Respondent,and not private litigation between the Union and the Respondent.Statements made by a supervisor violate Section 8 (a) (1) of theAct when they reasonably tend to restrain or coerce employees.Whena supervisor is included in the unit by agreement of the Union and theEmployer and is permitted to vote in the election, the employees ob-viously regard him as one of themselves.Statements made by sucha supervisor are not considered by employees to be the representationsof management, but of a fellow employee.Thus they do not tend tointimidate employees.For that reason, the Board has generallyrefused to hold an employer responsible for the antiunion conduct ofa supervisor included in the unit, in the absence of evidence that theemployer encouraged, authorized, or ratified the supervisor's activitiesor acted in such manner as to lead employees reasonably to believe thatthe supervisor was acting for and on behalf of management.10How-ever, a supervisor, although mistakenly permitted to vote in the elec-tion by agreement of the parties, remains an arm of management.Tothe extent, therefore, that an employer's accountability for the conductof a supervisor does not depend on employee reaction, the employer'sresponsibility for the supervisor's action is not affected by the factof inclusion in the unit.Hence, an employer is chargeable withknowledge of union activities acquired by such a supervisor.And thesupervisor's statements are admissible as evidence of his employer'smotivation in discharging individuals. In neither of these situa-tions is employee reaction a condition to employer responsibility.7It is clear that theBoat (I wouldnot enteilain:ipost-election challenge based on thecontention that a snpervisoiwas nuprt'peilypornntted to vote m the electionSearsRoe-buckandCCo,114NLRB 7628Valentine Sugwe, Tic, and 1-alite Cot pmation,102 NLRB 313314, and cases citedtherein0Crescent Ink and Color Company of Pennsylvania,100 NLRB 663, 665,American Opti-cal Company,104 NLRB 263,269The Steel Ptoducta Rnyrnecttng Comnpan-y,106 NLRB565, 57670 Indianapolh T'en,epapea,Inc, 108NLRB 1730, 1751 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDApplying the above principles to the facts of this case, we find that,because of the lack of evidence that the Respondent actually or appar-ently authorized or ratified DuFour's course of conduct, the Respond-ent is not liable for such conduct.We shall therefore dismiss thatportion of the complaint which alleged that the Respondent violatedSection 8 (a) (1) of the Act in this respect.iiHowever, we also findthat the Respondent is chargeable with the kiiowledge of union ac-tivities acquired by DuFour during the course of his interrogation ofvarious employees, including Felker and Witter, and that his threatsand statements to these and other employees may be considered in de-termining the reason why the Respondent discharged Felker andWitter.2.The Trial Examiner found that the Respondent discriminatorilydischarged employees Frank J. Felker and Irene Gladys Witter.TheRespondent excepts to this finding.a.Frank J. FelkerThe Respondent asserts that a reorganization in the store job struc-ture brought about consolidation of two departments and that it dis-charged Felker, whose department was abolished, instead of othersbecause he was the least satisfactory of the employees involved.Felker had worked for the Respondent for about 12 years.He wasfirst employed from June 1942 to January 1953, working up thesalary scale from $35 to $60 per week. Early in 1953, shortly afterFelker had begun work for another firm at $65 per week, the Re-spondent offered him an increase to $70 to return to his former posi-tion.1aFelker accepted the offer and thereafter worked continuouslyfor the Respondent until his discharge on August 23, 1954.The Trial Examiner found, and the record amply supports thefinding, that Felker was an excellent salesman.StoreManagerRumble, Assistant Manager Brancato, former Assistant ManagerGutman, and Felker's fellow employee and successor, McGraw, allattested to his outstanding sales ability.The numerous awards wonby Felker for high sales performance bear out the testimony of thesewitnesses.Despite Felker's long history of satisfactory performance, theRespondent discharged him without notice on the day he returnedfrom a week's vacation.The events immediately preceding the discharge are illuminatingof the Respondent's motivation.Between June and August 1954 the11The General Counsel filed exceptions to the Trial Examiner's failure to find additional8 (a) (1) violations in DuFour's statements to employees Bright, Summers, and Shoudy.In view of our dispostion of the issues respecting DuFour's other allegedly coercive con-duct, we find it unnecessary to pass upon these alleged omissions by the Trial Examiner.11 In addition to the flat salary, all of these jobs paid 4 percent commission on weeklysales in excess of $600. MONTGOMERY WARD & CO., INCORPORATED649-Union engaged in an organizational drive among the employees. Thedrive culminated in a Board-conducted election on August 17, 1954.Felker joined the Union, attended meetings, solicited members, andwas outspoken in his support of the Union.13During this organizingperiod, Felker openly expressed his views about the Union to Super-visorLeonard DuFour.When DuFour questioned Felker as towhat he thought of the Union, Felker replied that he thought theUnion was a good thing because of the protection it would afford thepeople in the store.On another occasion DuFour informed Felker"that the Company knows all of those that are in favor of the Unionand they will lose their jobs." Shortly thereafter DuFour toldFelker that, should the Union be successful, they would all lose theirjobs because the Company would close the store.-DuFour also threatened employees Witter and Bright.He askedWitter if she had signed a union card and told her that she would loseher job because of her union activity.DuFour further insinuated toBright that, if the Union did win, certain individuals in the storewould be automatically squeezed out.About the same time StoreManager Rumble was questioning employees about the Union, ask-ing them whether they had been to any union meetings and whetherthey had joined the Union. Then, without notice on August 23, 1954,,the Respondent discharged Felker.The Respondent's store manager, Rumble, testified that he decided todischarge Felker because he had no basic payroll to support him afterFelker's job was eliminated by a reorganization in the store.But theRespondent's then regional operating manager, Elliott, testified thatthe store manager could shift an employee, whose position is elimi-nated, to another position.And another position was available.Within a month of Felker's discharge, the Respondent hired McHughas a,full-time employee at $50 a week (plus commission) to replaceFelker.14Whether additional payroll allowance was available due toresignations, as Rumble testified, or whether the Respondent had set asalary for Felker's replacement immediately after the latter's dis-charge, as McGraw testified'15 the fact is that the Respondent did notoffer a job to Felker when it could. It chose to hire a new inexperi-enced employee rather than Felker who had been one of its best sales-131n fact Felker retained to the stoie to vote in the election conducted during theperiod he was on v.ication'-StoreManager Rumble's testunoiiv places ]N1cITugh's fining as within 10 days ofFelkel's dischargeEmployee McGraw's testimony places the date as the last week inSeptember"According to McGiaw. rely shoitly attei Felkers dischaige, Rumble asked him,whether lie prefer red a woman assistant at $35 a week or a man at $50. This testimonytends to show that management knew the salad available for Felkei's replacement unme-diately atter Felker's discharge. 1650DECISIONS OF NATIONAL LABOR RELATIONS BOARDmen. It had offered Felker only a $20 a week part-time job after itdischarged him, a job Felker declined.1eThe Respondent enumerated a variety of complaints against Felker.These allegedly overrode Felker's excellence as a salesman-and causedthe Respondent to select Felker over McGraw in eliminatingpositionsand subsequently to hire a new employee at a salary that would sub-stantially wipe out the savings presumably effected byFelker's dis-,charge.These complaints were that Felker was a poor merchandiser,maintained his department poorly, and was unavailable to workovertime.The complaint as to poor merchandising included failure to liqui-date old stock.The Respondent points out that thiscriticism wasmade by former Store Manager Orman, by Rumble, and by Brancatoin 1953 and thereafter.But the Respondent did not discharge Felkerduring the period of Orman's management.Rather, after Felkervoluntarily left the Respondent's store in 1953 for a job elsewhere, theRespondent asked him to return at a higher salary.Moreover, As-sistantManager Brancato testified that Felker did reduce his 6-month old inventory by 75 percent and inventory of more than a yearby 50 percent."And, as Felker explained in testimony credited bythe Trial Examiner, stockroom personnel were responsible for sendinghim new merchandise rather than the old inventory, resulting in ac-cumulation of the older stock.The Trial Examiner thus concludedthat Felker handled the inventoryas well asmight reasonably havebeen expected.The exact criticism directed to other of Felker's qualitiesas a "mer-chandiser" is not entirely clear.The former assistant manager, Gut-man, testified that Felker would order more than he needed. StoreManager Rumble testified that Felker did not order merchandiseas quickly as he should have and therefore his stock was not ample.But Rumble also said that Felker overbought items.Brancato,Rumble's assistant, said that Felker would either overbuy or under-buy.And District Manager Levengood testified that Felker was"not the best buyer."Felker, whom the Trial Examiner credited, testified that Gutmandid not critize his work.Moreover, Gutman, assistant manager when- 19 Felker testified that after Assistant'Manager Brancato released him by payment ofwages and after Felker had signed his timecard and receipt book,Brancato then offeredFelker the pact-time jobWhen Felker declined, saying to Brancato, "You know I can'taccept that," Brancato answered, "No, I didn't think you could "11The store merchandise was known as B (more than 6 months old) and X(more than1 year old) inventoryBrancato testified that the Respondent's standard required a 100-percent reduction In old inventory.When asked whether any department in the storereduced its inventory as much as Felkei's department, Brancato replied thathe was notqualified to answer the question without recordsWhen asked further whether any de-partment had no B and X inventory at all on hand, he replied in the affirmative but saidthat he could not name them without recordsThis testimony is too vague to be givenprobative value. MONTGOMERY WARD & CO., INCORPORATED651Felker accepted the Respondent's offer to return to the store in March1953, although aware of Felker's alleged shortcomings, interposed noobjection to Felker's return and said that it was his considered judg-ment that the store manager should ask Felker to return.Rumble's and Brancato's testimony that Felker both underboughtand overbought cannot be entirely reconciled.The record shows thatthe practice was for an employee to requisition merchandise onlythrough a check list.The assistant manager or manager reviewed thelist against a certainestablished sales allotment.If the employeeordering the goods exceeded that allotment, the reviewing officialwould not approve the order and the merchandise could not be bought.Thus overbuying was controlled at a level higher than Felker's.Rum-ble and Brancato gave no examples of Felker's underbuying, and Lev-engood did not elaborate on Felker's alleged deficiencies in buyingmerchandise."'The criticism by the Respondent's officials of Felker's counter main-tenance, saying that he was poor at changing counter displays andthat counters were not clean and neat, seems hardly a factor thatwould outweigh Felker's usefulness as a top salesman.And we, likethe Trial Examiner, find no reason to discredit employee McGrawwho testified that Felker's department, like others in the basement,was difficult to keep clean and orderly and that Felker's departmentwas not less clean than other basement departments.'°Finally, the Trial Examiner found that the Respondent had nocause to complain about Felker being unavailable for overtime work.The Respondent's store managers testified that Felker was unavailablebecauseof his obligations to automobile riders whom he drove toand from work. Felker, however, testified that his regular 44-hourweek required working 1 night a week until 7 o'clock, a requirementthat he fulfilled, and that he never refused to work overtime 20 Fur-ther, according to former Assistant Manager Gutman, the Respondentpermitted Felker at times to begin work earlier than usual in the morn-ing rather than to work late at night. In view of these facts, we con-clude, as did the Trial Examiner, that any alleged unavailability for11Levengood's criticism of Felker's buying ability was too general to carry much weight.We note too that Levengood criticized Felker's sales ability-a criticism completely atodds with that of Felker's superiors and fellow employees.We therefore question thesoundness of Levengood's criticism"The Trial Examiner credited Felker's testimony in finding that Store Manager Rumbleseldom appeared in Felker's basement department.He erroneously included Brancato inthis finding.We do not-rely on the erroneous inclusion.Felker's testimony referred onlyto Rumble's infrequent visits90 Felker mentioned that in late June 1954 he had a dispute with Assistant ManagerBrancato about whether the Company should buy his evening meal because he lived toofar from the stoic to go home for his dinner and return. Felker's testimony refers to theCompany's payment for an employee's evening meal in such circumstances as a conditionspecified in "our basic book of employment."Thereafter,Felker said, the employees votedto work additional time immediately after the store closed at 5 p. in 652DECISIONS OF NATIONAL LABOR RELATION BOARDovertime work played no part in the Respondent's decision to dischargeFelker.Store Manager Rumble testified that the Respondent ran an adver-tisement in the local newspaper periodically and particularly to buildan employee reserve for "Ward Week" beginning about October 15,Thanksgiving, and the Christmas season.The Respondent advertisedfor employees on August 27, 4 days after it discharged Felker.Theadvertisement did not state that the jobs offered were only temporaryor seasonal. The Trial Examiner did not credit Rumble's explanationfor the advertisement.We see no reason to disturb his resolution oncredibility.Like the Trial Examiner, we believe that a preponderance of theevidence demonstrates the discriminatory nature of Felker's discharge.b. Irene Gladys WitterThe facts surrounding the Respondent's discharge of employeeWitter fall into a similar pattern.Witter had worked for the Respondent at various times since 1942.She had worked continuously and on a full-time basis for 4 years be-fore her discharge.The employees who had worked with Witter-Brewer, McTigue, and Marold, as well as the previous store manager,-Orman-all thought she did a satisfactory job .21Like Felker,Witter was discharged without notice.This dis-charge on August 19, 1954, 2 days after the union election, was coin-cident with Witter's announced union preference.Early in August,while the Uri Lon was conducting its organizing campaign, SupervisorDuFour asked Witter whether she had signed a union card.Witterreplied that she had, telling DuFour that she had "waited a long timeto see this happen." 22Like the similar remarks that he made toFelker,DuFour told Witter that she would lose her job "foolingaround with the Union."He repeatedly advised her not to "get mixedup" with the Union as she would lose her job.These remarks were buta repetition of DuFour's similar threats to Felker and his veiledprediction to employee Bright that if the Union were successful, "cer-tain individuals in the store Would be automatically squeezed out."Witter encountered DuFour again on the afternoon she was dis-charged.When he commented on her wearing a union button, Wittersaid, "Yes, I am proud of that button. I waited a long time to wearone."Again he advised her that he would not have anything to do21Employees l:rewei, ,McTigue, and DM.irold testified at the hearing,Ornian's views arein a letter, dated July 24, 1954, addressed to the State Civil Service Commission, statingthat lie found Witter "honest and industrious and interested in her work" and that he"considered her a satisfactory employee" whom he was "pleased to recommend22 StoreManager Rumble had observed Witter talking to the Union's organizer on a,day,pieceding the union election of August 17, 1954, MONTGOMERY WARD & CO., INCORPORATED653with the Union or anybody in it if he were in her position.That sameday the Respondent discharged Witter.The Trial Examiner rejected the Respondent's explanation that areduction in its "extras" force was necessary and that it chose Witterbecause shewas the least satisfactory employee in the group selectedfor reduction.We believe that he correctly evaluated the evidencebearing on this explanation.It appears that the allowable funds for the "extras" payroll for theperiod ending the daybeforeWitter"s discharge was $46 more thanthe normal payroll allotment.Witter's salary was but $35 weeklyand-was easily within that payroll allowance.The record also showsthat, in the weeks following Witter's discharge and continuing untilthe end of the year, the Respondent's payroll showed an excess pay-roll allowance in every week except two (falling in December). InselectingWitter the Respondent discharged a full-time, experiencedemployee rather thana casualone.We regard as questionable theRespondent's explanation that it did not offer Witter, anexperiencedemployee, available part-time work because it felt that she could notafford to accept it.Further, the Respondent's assertion as to the necessity for eliminat-ing jobs cannot be supported when, less than 10 days after Witter'sdischarge, the Respondent advertised in the local newspaper for addi-tional employees; it hired a new employee to replace Witter 2 weeksafter it discharged her, and it made no effort at all to recall Witter.The Respondent introduced voluminous exhibits which it offeredas proof of Witter's incompetence.The exhibitsare largely salesslips on which, the Respondent contends, Witter omitted vital informa-tion describing merchandise or identifying the customer. In agree-ment with the Trial Examiner's conclusions, we find reasonable Wit-ter's explanation of the claimedinaccuracies.23In sum, the record does not support the Respondent's contentionthat it discharged employees Felker and Witterfor reasons of eco-nomic necessity.We have carefully considered all the evidence, and,we conclude, as did the Trial Examiner, that the Respondent dis-charged these two employees to rid itself of active union proponents.We are compelled to this. conclusionafter closeexamination of therecord and particularly because thereasonsoffered by the Respondentin justification of the discharges do not stand up under scrutiny.2'"For example, Witter explained that in instances where the sales slip failed to describethe "color" of a spike tooth harrow, there was only one color and the stock clerk fillingthe order would not be misled by the sales slipSimilarly, in an instance of not describ-ing the color of a double picket fence, Witter said that this item was made of copper, andwas not ordinarily described by its color.And a wood picket fence, not described by color,Witter said was always white and that stock clerks were aware of thisuN. L R. B. v. Dant &Russell,Ltd,207 F. 2d 165 (C. A. 9), reversedon unrelatedjurisdictional 'grounds 344 U S. 375; N. L R B. vBird Machine Co ,161 F2d 589, 892(C. A 1), and cases there cited. 654DECISIONSOF NATIONALLABOR RELATIONS BOARDAccordingly, we find that the Respondent violated Section-8 (a) (3)and (1) of the Act in discharging Frank J. Felker and Irene GladysWitter.3.The Trial Examiner found that the Respondent also interferedwith, restrained, and coerced its employees in violation of Section 8(a)(1)by Store Manager Rumble's questioning of employeesShoudy, Dino, and Marold as to union activity and Assistant Man-ager Brancato's remarks to employee Witter.The Respondent con-tends that Rumble and Brancato were only joking.We adopt the Trial Examiner's finding thatRumble's questioningof employees as to whether they had been to any union meetings andwhether they had joined, when considered together with the discrim-inatory discharges of Felker and Witter, violated Section 8 (a) (1).However, we find merit in the Respondent's contention that Assist-ant Manager Brancato's remark to Witter about voting in the elec-tion was made jokingly and did not tend to restrain Witter in herright to vote in the election.We shall therefore dismiss the com-plaint insofar as it alleges an 8 (a)(1) violation by Brancato's state-ments to Witter.ORDERUpon the entire record in this case,and pursuant to Section 10 (c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that the Respondent,MontgomeryWard & Co.,Incorporated,Binghamton,New York,itsofficers,agents,successors, and assigns,shall :1.Cease and desist from :(a)Discouragingmembership in Retail Clerks InternationalAssociation, Local Union No. 1687, AFL-CIO, or in any other labororganization of its employees,by discharging or refusing to rein-state any of its employees, or by discriminating in any other mannerin regard to their hire or tenure of employment,or any term or con-dition of their employment.(b)- Interrogating its employees concerning their union member-ship,union activities,or views about Retail Clerks InternationalAssociation, Local Union No. 1687, AFL-CIO, or any other labororganization,in a manner constituting interference,restraint,or coer-cion in violation of Section 8 (a) (1).(c) In any other manner interfering with, restraining,or coercingits employees in the exercise of the right to self-organization,to form,join, or assist Retail Clerks International Association, Local UnionNo. 1687, AFL-CIO, or any other labor organization, to bargain col-lectively through representatives of their own choosing,and to en=gage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection,and to refrain from any MONTGOMERY WARD & CO., INCORPORATED655or all of such activities except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8 (a)(3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Frank J. Felker and Irene Gladys Witter immediateand full reinstatement to their former or substantially equivalentpositions, without prejudice to seniority or other rights and priv-ileges previously enjoyed, and make them whole for any loss of paythey may have suffered by reason of the discrimination against them,in the manner provided in the section of the Intermediate Reportentitled "The Remedy."(b)Preserve and make available to the Board or its agents, uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of back paydue and the rights of employment under the terms of this Order.(c)Post at its store in Binghamton, New York, copies of the noticeattached hereto marked "Appendix A." 25 Copies of said notice, to,be furnished by the Regional Director for the Third Region, shall,after being duly signed by the Respondent, be posted by it immediatelyupon receipt thereof and maintained by it for sixty (60) consecutivedays thereafter in conspicuous places, including all places where notices,to employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,.or covered by any other material.(d)Notify the Regional Director for the Third Region in writing,.within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent violated Section 8 (a)(1) of the Act by the conduct of Leonard DuFour and John Carl.Brancato.MEMBER PETERSON,dissenting in part :I join with my colleagues in that part of their decision sustaining.the complaint allegations that the Respondent discharged employeesFelker and Witter in violation of Section 8 (a) (3) and (1), and co-erced its employees in violation of Section 8 (a) (1) by the conduct ofStore Manager Rumble. I also join with them in dismissing the coin-plaint allegation as to Assistant Store Manager Brancato's conduct.21 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words."Pursuant to a Decree of the United States Court of Appeals,Enforcing an Ordei 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDContrary to the majority decision, I would sustain the allegationthat the Respondent interfered with, coerced, and restrained its em-ployees in the exercise of their right to self-organization by Super-visor DuFour's conduct in interrogating employees as to union activ-ities and in threatening employees with loss of their jobs if the Unionwere successful.The Respondent does not dispute DuFour's threats to employeesBright, Felker, and Witter.As the Trial Examiner found, DuFolirquestioned Bright before the election as to whether he had beenapproached by any of the union members, and when Bright repliedthat he had not, DuFour told him not to let the Union influence histhinking, that the Union did not have a chance of winning the elec-tion.DuFour added to Bright that if the Union did win certainindividuals in the store would be automatically squeezed out.These predictions of job loss to Bright were made in more directfashion to employees Felker and Witter, the same employees who laterlost their jobs on account of their union activity.DuFour told Felkeroutright, after Felker expressed prounion sentiments, that "the Com-pany knows all of those that are in favor of the Union and they willlose their jobs."On another day shortly before the election, DuFourwarned Felker that "if the Union comes in, we'll all lose our jobsbecause Montgomery Ward will close the store."Similarly, in early August, DuFour questionedWitter aboutwhether she had joined the Union and, upon her affirmative answer,told her that she "would lose [her] job fooling around with theUnion." Still later he told her that he "wish[ed] she would not getmixed up with this union business" because she was "liable to lose[her] job."On another occasion DuFour reiterated his threat toWitter not to get "mixed up" with the Union saying that she wouldonly lose her job.21There can be no question that, in the usual case, the Board wouldhold such threats by a supervisor to be unlawful.And, when con-sidered in context with the discriminatory discharges of two of thepeople to whom they were addressed, their coercive character is un-mistakable.Indeed that part of the majority decision in which Iconcur finds the Respondent's discriminatory motivation, in discharg-ing Felker and Witter, revealed by DuFour's threats. It seems to20DuFour testified, as the Trial Examiner found, that he was opposed to the Union andthat he had not hesitated to express his opposition,saying that he was, entitled to voicehis antiunion opinions.At least one of the Respondent's store officials,Assistant ManagerBrancato,was aware that DuFour was doing just that. Brancato acknowledged that em-ployee Hurst asked him why DuFour could talk about the Union the way he did. Bran-cato testified that he told Hurst that what DuFour said was his own businessThere isno evidence that Brancato or any other responsible official made any effort to put a stopto DuFour's conduct or to disassociate the Respondent from it. Store Manager Rumblealso may have known of DuFeur's activitg for, according to DuFour,Rumble told him notto discuss the Union around the offices but to "please step outside into the public part ofthe store before I carried on any discussions as far as union activities went." MONTGOMERY WARD & CO., INCORPORATED657me that there is an apparent inconsistency in the majority's refusal tofind as unlawful DuFour's threats while at the same time tracing theEmployer's responsibility for the discriminatory discharges throughthis very conduct on the ground that the supervisor "remains an armof management."-I would hold the Respondent answerable for DuFour's coerciveconduct. If DuFour is a part of management, any question of author-ization or ratification of his actions is beside the point. If he is a partof management in any sense, employees are no less coerced if he votedin the election than if he did not vote. This is particularly true where,as here, DuFour could not properly have been in the bargaining unit.The language of the parties' consent agreement specifically excludedsupervisors.This excluded him. But in any event the words of thestatute must be given overriding consideration.They expressly ex-clude supervisors from the definition of "employee[s]" entitled toan election 21The majority relies on this statutory policy in holdingthat the inclusion of DuFour in the unit at the time of the electioncannot operate to prevent a determination at this time by the Boardthat DuFour was a supervisor.Once that determination is madethere is no reason to relieve the Respondent of the consequences flow-ing, from it. It strains the meaning of words to hold, as does themajority, that DuFour's threats of discharge and of job loss by closingthe plant "do not tend to intimidate employees." The majority reasonsthat there was no intimidation because DuFour was included in theunit and permitted to vote.Whether words intimidate or tend to doso should not depend on the accidental classification of names on thevoting eligibility list.No error of placement by the Employer indrawing up the list or failure by the Union to challenge a voter candetract from DuFour's coercive conduct in his position as a super-visor.I would hold the Respondent accountable for that conduct andspecifically enjoin for the future the commission of it.MEMBERS RODGERS and BEAN took no part in the consideration of theabove Decision and Order.aT Sections 2 (3) and 9(c) (1) of the ActAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :IVE WILL NOT discourage membership in Retail Clerks Interna-tional Association, Local Union No. 1687, AFL-CIO, or in any390609-56-vol. 115--13 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDother labor organization of our employees, by discharging orrefusing to reinstate any of our employees, or by discriminatingin any other manner in regard to their hire or tenure of employ-ment, or any term or condition of employment.WE WILL NOT interrogate our employees concerning their unionmembership, union activities, or views about Retail Clerks In-ternational Association, Local. Union No. 1687, AFL-CIO, or anyother labor organization, in a manner constituting interference,restraint, or coercion in violation of Section 8 (a) (1)WE WILL offer to Frank J. Felker and Irene Gladys Witter im-mediate and full reinstatement to their former or substantiallyequivalent positions,without prejudice to seniority or otherrights and privileges previously enjoyed, and make them wholefor any loss of pay suffered as a result of the discriminationagainst them.WE, WILL NOT'in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tiqul to form, join, or assist Retail Clerks International Asso-;ciation, Local -Union No. 1687, AFL-CIO, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, and to refrain from any or all. of such activities exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment,as authorized in Section 8 (a) (3) of the Act.MONTGOMERYWARD &CO., INCORPORATED,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 &ys from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEAfter the filing of a charge, an additional charge, and a first amended charge byRetail Clerks International Association,Local Union No. 1687,AFL, the GeneralCounsel of the National Labor Relations Board, through the Regional Director ofthe Board for the Third Region(Buffalo, New York), on November 26, 1954,issued a complaint against Montgomery Ward & Co., Incorporated,alleging that theRespondent had violated and is violating the provisions of Section 8 (a) (1) and(3) of the National Labor Relations Act,as amended(61 Stat. 136; 29 U. S. C.Supp. I, Section 141,et seq.).The alleged violations are discussed below.''Retail Clerks International Association.Local Tlnion No. 1687,AFL, is sometimesreferred to herein as the Union;the General Counsel of the National Labor RelationsBoard or his counsel as the General Counsel, as apparent in contest;the Regional Directorfor the Third Region as the Regional Director;and 3loutgomery Ward & Co., Incorporated,as the Respondent or the Company.The National Labor Relations Act, as amended, willbe referred to as the Act. MONTGOMERY WARD & CO., INCORPORATED659Upon request of the Respondent, the General Counsel filed a statement of par-ticulars; the Respondent thereafter filed timely answer to the complaint.Upon duenotice, the matter came on for hearing before the duly designated Trial Examineron January 11, 1955.On that day certain amendments to the complaint, to thestatement of particulars, and to the answer were made and allowed without objec-tion from any party.On the issues framed by the complaint as amended and theanswer as amended, the hearing went forward, and was closed on January 14, 1955.At the hearing the General Counsel, the Respondent, and the Union as ChargingParty, were represented by counsel.Full opportunity to be heard, to examine andcross-examine witnesses, to introduce evidence bearing upon the issues, to make oralargument, and to file briefs and proposed findings of fact and conclusions of lawwas afforded all parties.2Upon the entire record in the case, from his observation of the witnesses, andafter careful consideration, the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESSOF RESPONDENTThe Respondent, Montgomery Ward & Co., Incorporated, is and has been at alltimes material hereto a corporation duly oiganized and existing by virtue of thelaws of the State of Illinois, maintaining its principal office and place of business atChicago, Illinois, and has maintained and operated retail and mail-order stores inthe State of New York (including its retail and mail-order store located in Bingham-ton,New York) and in various other States in the United States, where it is nowand continuously has been engaged in the sale and distribution of merchandise. Inthe course and conduct of its business operations during the year 1953, the Respond-ent sold, through all of its various retail and mail-order stores located in the Stateof New York and other States in the United States, merchandise valued in excess of$100,000,000, and sold, through its retail and mail-order store located in Bingham-ton,New York, merchandise valued in excess of $1,000,000 of which approximately$32,000 was sold and shipped to customers located outside of the State of NewYork.During the same period, the Respondent purchased, for its retail and mail-order store located in Binghamton, New York, merchandise valued in excess of$1,000,000 of which approximately 35 percent was purchased outside of the Stateof New York and shipped directly to its said retail and mail-order store located inBinghamton, New York. The business operations of the Respondent were not sub-stantially reduced, if at all, in the time between the filing of the complaint and thehearing herein.The Respondent is engaged in commerce, within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDRetail Clerks International Association, Local Union No. 1687, AFL, is a labororganization within the meaning of Section 2 (5) of the Act, admitting to member-ship employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Preliminary findingsThe issues drawn herein, by the pleadings, by motion, and by proffered and ac-cepted testimony, require that it be decided whether: (1) the Respondent, by certainof its responsible representatives or agents, interrogated, warned, threatened, orotherwise interfered with the rights of its employees in copnection with union2 Before any witness was called, counsel for the Respondent objected to the hearing go-ing foiward and moved for a stay of pioceeding "on the giound-that in the absence of itGeneial Counsel of the Board there is no authority to pioceed inasmuch as under Section 3(d) of the National Labor Relations Act, final discretion as to the investigation of charges,issuance of complaints and prosecution of complaints is vested in the General Counsel,and that the office is now vacant " The Tiial Examiner could perceive no prejudice whichcould attach to the Respondent should the hearing proceed, and accordingly denied themotion for a stayThe charge herein was filed September 10, 1954, the additional chargeon October 4, 1951, and the first amended cliaige Ras filed on November 26, 1954Thecomplaint was issued on November 26, 1954The teim of fir Geoige Bott as GeneralCounsel expired at the close of business on December 20, 1954 , he pieviously had desig-nated his counsel tor the purposes of this caseIn this connection, seeBaivu it Teller,Inc., 96 NLRB 608, 197 F 2d 610 (C A 2), cert. denied 345 U. S 905 660DECISIONSOF NATIONALLABOR RELATIONS BOARDorganization and activity; (2) Irene Gladys Witter and Frank J. Felker, or eitherof them, were discharged from the employ of the Respondent at its Binghamton,New York, store, on or about August 19, 1954, and August 23, 1954, respectively,because each of them joined or was active in behalf of or assisted the Union orengaged in other concerted activities for the purpose of collective bargaining orother mutual aid or protection, and for any such reason has been denied reinstate-ment to her or his former or substantially equivalent position or employment; (3) theRespondent decreased the rates of pay of Witter and Felker because of the unionactivity of each of them; and (4) that by engaging in such practices the Respondentdiscriminated and is discriminating in regard to hire and tenure as conditions ofemployment of these and the other of its employees at its Binghamton store in con-travention of the rights guaranteed to all of its employees under Section 7 of theAct.The Respondent has entered a general denial to each of these alleged viola-tionsof the Act and also sets up certain affirmative defenses, in which it says, insubstance, that an election among its employees at its Binghamton store, uponthe petition of the Union to be certified as the collective representative of theseemployees, within an agreed-upon bargainingunit,and the result of that election,ahd the subsequent certification of the Union as bargaining representative, (1) nowestopsthe Union from claiming that certain employees within the bargaining unitare supervisors within the meaning of the Act, (2) that the status of the allegedsupervisors as employees under the Act has been adjudicated by the Board, and(3) that at least until the time of the filing of the complaint herein, the Respondentrelied uponthe "certification of the bargaining unit" which included persons nowclaimed to be supervisors, as showing those persons to be "employees" within themeaningof the Act, and therefore the Respondent was compelled to refrain frominterfering with the right of these persons or any employees to the exercise of freespeech in regard to union matters and activitiesso asto avoid unfair labor practices.Prior to the filing of complaint herein, the Union on July 16, 1954, filed a petitionfor certification as representative with the Regional Director, and on August 9, 1954,,the:Regional Director approved a stipulation for certification upon consent electionentered into between the Union and the Company. The stipulation described theappropriate bargaining unit as:All employees of Montgomery Ward, Binghamton, New York retail store,excludingthe manager, assistantmanager,guards, professional employees, andsupervisors as defined in the Act.On August 17, 1954, an election was conducted and as a result the Union was cer-tified asthe collective-bargaining representative for the employees in the unit definedin thestipulation for certification upon consent election.Montgomery Ward & Co.,Incorporated, and Retail Clerks International Association, AFL, Local 1687,CaseNo. 3-RC-1439 (not reported in printed volumes of Board Decisions and Orders).At the time of the election, there were approximately 81 employees found eligible,to vote, including employees called department heads.At the hearing herein, it wasstipulated between counsel for the parties that the store manager and the assistantstoremanagerare supervisors within themeaningof the Act.B.Management of the Binghamton storeThe Binghamton store is divided into departments, each department having oneor more divisions, with the employees in each department subjected to the immediatesupervisionof a department head.Each divisionis given adesignated number;for example, the appliance department is made up of division 62 (radios), division63 (television), division 68 (stoves), division 69 (refrigerators), and division 85(washing machines).At the time of the election on August 17, 1954, there were28 departments in the store, each having a department head.Theo' Birighaintonstore;within ^ the organizational -structure of the Company, isIof some 18 stores, more or less, in district 2 of region 1.Region 1, with head-quarters in New York City, has territorial jurisdiction over what roughly may becalled the eastern part of the United States and is divided into six districts.Thisregion has a regional manager, who heads a staff consisting of himself, a personnelmanager,a merchandise manager, an operating manager, and, at the field level, sixdistrictmanagers and a store manager for each store under the district manager forthe particular district in which the store is located.The operating manager, working with the district manager, is chiefly responsiblefor the control of profit ona regionalbasis.The district manager, on the basis ofa basic organization structure for each store in his district established by the regionaloffice (regional operating manager under the general supervision of the regionalmanager afterconference with the district manager), is responsible for each such MONTGOMERY WARD & CO., INCORPORATED661store and for obtaining maximum sales and profit in his district.Through a systemof detailed reports furnished by the store manager, a close check is maintained onthe operations of each store, and a review of these reports against-the basic organiza-tion chart for that store provides the district manager and his superiors with informa-tion as to whether the store is meeting the sales quotas, overall and for each of itsseveral departments, and whether the store is within its budget for payroll and otherexpenses.The store manager has only a slight degree of leeway in what is permittedby the basic organization structure; he has an allowance of a certain percentage of thesales over those shown as "basic" which he may use to pay extra or temporary helpas long as "basic" is met and such an "allowance" is earned.3 The basic store chartsetsup the number of regular, reserve, or extra employees the store manager mayemploy (other than on "allowance"); otherwise, in the case of hiring new employeesor in the granting of increases, the store manager recommends to the district man-ager.In short, the basic organization schedule, established in the regional office,sets up the organization of the store and guides the store manager in the performanceof his duties.The testimony herein shows that in district 2, where the Binghamtonstore islocated, the "basic" is revised twice a year; that operations for the preceding 6 monthsare reviewed by the regional office in June and November; that a new "basic" wasissued about December 26, 1953, to become effective in January 1954; and thata new or revised "basic" was issued sometime after June to become effective dur-ing July 1954.During the course of such a review, and before the issuance ofa revised "basic," the regional office staff members, having examined the perform-ance of the store and its departments, and having before them the results of thecomparisons of sales, payroll, profits, and other material items, consider the physicalaspects of the store, sales trends, and prospective profits or loss, make final decision,and issue a new "basic" td be put into effect by the store manager .4 Thereafter,and until the next "basic" is established, changes in current basic can be establishedonly upon a "basic change notice" submitted by the store manager to the districtmanager for approval. If the basic change notice is approved by the district man-ager, he in turn submits it with his recommendation to the regional office.The Respondent, in regard to the discharges of Witter and Felker, in effect setup the revision of the basic organization structure in July 1954 as the primary causefor the discharges.C. Department heads as "supervisors"C. A. Rumble has been manager of the Binghamton store since March 15, 1953;John Carl Brancato has been assistant store manager since September 8, 1953.The allegations of the complaint concerning the charge that the Respondent in-terfered with, restrained, and coerced employees in violation of Section 8 (a) (1)of the Act are based upon certain alleged activities of Rumble, the store manager,Brancato, the assistant store manager, and Leonard DuFour, head of the appliancedepartment.Rumble and Brancato concededly are supervisors within the mean-ing of the Act; neither one of them voted in the election on August 17, 1954.TheGeneral Counsel contends that DuFour is a supervisor within the meaning of theAct, notwithstanding the fact that he, as well as other department heads, voted inthe election.The Respondent takes the position that because DuFour voted in theelection, the General Counsel is now estopped from contending that he is a supervisor;and that the Board has adjudicated the question in Case No. 3-RC-1439.In Case No. 3-RC-1439, the petition for certification requested that departmentheads be included in the bargaining unit; the stipulation for consent election sub-sequently entered into between the Union and the Company provided that super-visors be excluded from the unit.Apparently no question was raised concerningthe status of any department head as a supervisory employee before or at the timeof the election on August 17.No evidence of the eligibility of DuFour or anyother department head to vote can be found, nor is there evidence that their voteswere challenged.Itwas only after the election, and after the termination of em-ployment of -Witter and Felker, and upon the filing of a charge of unfair labor8 To find the "allowance" which may be used each week by the store manager, a formeroperations manager testified, the net sales of the store for the week "over the basic" pro-duces a figure : ". . the figure is an applied formula percentage that is applied to theexcess sales over the basic sales in the non-commission department "* On the "basic," each employee. by person and by salary, is given a certain basic salesfigureThe basic sales figuie also depends upon the number of persons in the department.The basic sales figure so established is the figure which management believes should bemet in order for a particular group to pay for themselves in terms of cost and profit. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDpracticesagainstthe Respondent, that the question was raised as to whether DuFour,in particular, was during these times an "employee" or a "supervisor."The Re-spondent, in support of its position that the General Counsel and the Union are nowestopped from charging that DuFour is and was a supervisorso astomake hisemployer responsible for his acts and words against the unionization of the em-ployees, has citedN. L. R. B. v. Carlton Wood Products,201 F. 2d 863, 866 (C. A.9); and N.L. R. B. v. Scullin Steel Co.,161 F. 2d 143, 149 (C. A. 8).The-Carltoncase involved primarily a refusal to bargain in good faith in contravention of Sec-_Lion 8(a) (5) of the Act. TheScullin Steelcase came before the Board after theBoard on hearing had decided that four minor supervisory employees were "em-ployees." 5The Respondent, relying upon N. L.R. B. v. Russell Mfg. Co.,191 F.2d 358 (C. A. 5), modifying on rehearing 187 F. 2d 296; andGoodyear ClearwaterMill,102 NLRB 1329, asserts that by definition an "employee" is a nonsupervisor,and in order for an employer to be guilty of an unfair labor practice growing outof the actions of the nonsupervisor it must be shown that he was acting as an agentof the employer.But this is not precisely so.(Cf.International Assn. of Machinistsv.N. L. R. B.,311 U. S. 72, 80.)These cases are not in support of the point madeby the Respondent.The Trial Examiner is of the opinion that for the purposesof the instant case, it becomes necessary to decide the supervisory or the nonsuper-visory status of DuFour.The Respondent in its brief says that it "... is confident that the Board would notpermit a union to be successful one month in having a person included in a bar-gainingunit, and then be successful the following month in a charge that the em-ployer was guilty of an unfair labor practice stemming from conversations of thatsameperson.This is especially true when the conversations took place during themonth when a union exerted its successful effort to be named to represent that per-son."Itseems to the Trial Examiner that there is little merit wrapped up- in this'short argument.The plain provisions of the Act, under which the Board enforcesthe public interest, require that the rights of employeesas setforth in Section 7be protected.Therefore, the question of DuFour's status should be decided.As noted above, the bargaining unit certified by the Board after the election ofAugust 17, 1954, was aunitagreed upon by stipulation between the parties, that is,the Union and the Respondent; the Board has never actually adjudicated the ques-tion as to whether department heads, including DuFour, were or are supervisorswithin the meaning of the Act.TheBoard isnot estopped to decide that questionin the instant proceeding.Valentine Sugars, Inc., and Valite Corporation,102NLRB 313, 314, footnote3; Crescent Ink and Color Company of Pennsylvania,100NLRB 663, 665, footnote 11;Brewster Pateros Processors, Inc., 73NLRB 833;The Murray Company,77 NLRB 481.The Trial Examiner, on the preponderance of the evidence, finds that DuFour,duringthe times mentioned,was asupervisor within the meaning of the Act.DuFour assumed his duties as head of theappliancedepartment, consisting ofdivisions62, 63, 68, 69, and 85, on March 17, 1954, and occupied that position con-tinuously up until and including the dates of the hearing in this case.During all thesetimesDuFour had the authority to direct employees in their workin his departmentand to direct the activities of outside salesmen working out of that department, toeffectively recommend the hiring and firing of employees, and otherwise to super-vise therunning ofhis department.Upon request he at timesassistedRumble inchecking proposed advertising in the departments of the store.The General Counseloffered testimony, uncontradicted on the record, that certain individuals had appliedto DuFour'for positions, had been interviewed by him concerning theirexperience,and that he had in at least one instance reprimanded an employee for not doingenough' work as an outside, salesman and subsequently discharged him.. JamesBright talked to DuFour about a job and the latter then advised Brancato that Brightwas coming to work that evening or the following morning; Albert Lindsey presentedhis application for employment to DuFour and later was instructed by DuFour toreport for work; William Knowlton was interviewed by DuFour and later was in-structed by DuFour to come to work; and DuFour on various occasions reprimandedLindsey, Knowlton, and Bright in connection with their work in his department.Thereis a contradiction here, more apparent than real, when it is remembered that the storemanager,usually before hiring a person,mustsubmit a basic change notice to thedistrictmanager before hiring apermanentemployee.The Trial Examinerhas con-5 At the time the court of appeals handed down its decision inScullin Steel,on April27, 1947. the term "supervisor" had not been defined by statute as it now is in Section 2(11) of the Act MONTGOMERY WARD & CO., INCORPORATED663eluded, however, after a study of the basic organization structure charts submittedin evidence, and hearing DuFour, Lindsey, Knowlton, Bright, and Rumble testify,that without regard to the fact that Rumble had to have final authority from the districtmanager tohire a permanent employee, that either he had this authority which hedelegated to DuFour and exercised it or assumed the authority which would permitDuFour to hire these employees.The record clearly shows that these employees inthe appliance department, as well as others in the store, regarded DuFour as a super-visor.The Respondent, on the assumption that DuFour during these timeswas an em-ployee as distinguished from a supervisor, says that under the Act, it could not as anemployer interfere with the freedom of speech of persons in the bargaining unit onthe subject of union organization, citing the dicta set forth inElastic Stop Nut Corp.v.N. L. R. B.,142 F. 2d 371, 376 (C. A. 8); andHumble Oil & Refining Co. v.N. L. R. B.,113 F. 2d 85, 92 (C. A. 5). It refers, too, toN. L. R. B. v. Jas. H.Matthews & Co.,156 F. 2d 706, 709 (C. A. 3). However, it is decided now thatDuFour as a supervisor stood in the place of management when he made the state-ments attributed to him.6The time when the Company should have raised thequestion as to whether he or any other department head was a supervisor was whenit and the Union were engaged in agreeing upon those employees at the Binghamtonstore who properly could be found to make up an appropriate bargaining unit.Thatthe Union then claimed and the Company then agreed or conceded thata supervisorbe included within the unit, cannot release the Company from responsibility forlater acts done or words spoken by a supervisor in opposition to union organization.That the claim of the Union was ill-advised or not well-founded cannot excuse thefailure of the employer to contest the lack of right or privilege of one of its super-visors to participate, pro or con, in unionorganizationalactivities?D. Union organizationEarly in June 1954, representatives of the Union were engaged in a campaign to or-ganize employees who worked at the Binghamton store.On June 2, several em-ployees, including Irene Gladys Witter, met with representatives of the Union at thehome of Agnes Hurst, a company employee, for the purpose of organizing a localunion.Witter received an application for membership, which she signed and re-turned to Hurst on'the next day.During the following days, Witter solicited a numberof employees for union membership and distributed application cards among them.Frank Felker received a card from Witter, which he signed and returned to Hurst onJune 3.Meetings of the Union were held in June, July, and August, some of whichwere attended by Witter and Felker. The Union had filed its petition for certificationon February 16, 1954; the Company agreed to a consent election on August 5, 1954;and on August 25, 1954, after the election held on August 17, the Union was certifiedas bargaining representative.On May 6, 1954, the New York regional office of the Company transmitted to itsstoremanagers,including Rumble, a document called Labor Policy,datedMarch15, 1954, issued by the Company's manager of labor relations, setting forth in con-siderable detail the labor policy to be followed by each store manager and instructinghim quite carefully concerning the respective rights of management and employeesunder existing law.Rumble testified that he endeavored to adhere to this labor policy;the Respondent vigorously contends that it was adhered to, and that no responsiblemember of management engaged in antiunion activity.E. Interrogation by representatives of the RespondentThe General Counsel introduced evidence intended to prove that Rumble, Brancato,and DuFour at various times interrogated employees concerning their union mem-bership or activities in violation of Section 8 (a) (1). of the Act.See section III, E,infra.vThe question of whether or not other department heads who voted in the election weresupervisors has not been considered by the Trial Examiner , DuFour is the only one ofthem charged with unlawful activitiesCeneraily speaking, from the evidence receivedat the hearing, it appeals that most department heads are primarily salespeople chargedwith maintaining and if possible exceeding their sales quotas, keeping their respectivedepartments in good order, and seeing that they have sufficient merchandise in stock orconversely that they aie not overstocked with certain items of merchandise. 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDBruce Shoudy, head of the sporting goods department, testified that approximatelya week before the election Rumble approached him and William Dino, another em-ployee in the sporting goods department; and engaged them in conversation:Q. (By Mr. Cavers.)What did he say to you and what did you say tohim?A. As I remember it, Mr. Dino and I were in the department and Mr. Rumblewalked up to us andin a casualmanner said to us, "What do you hear about theUnion?"And I turned to him and I said, "Not much," and he said, "Well, haveyou been to any meetings?" I said "Oh, one or two.Why?" And he just askedme, he says, "Oh, I was just curious as to what went on." I said, "We just talkedabout the good and bad working conditions of the store and what the Union cando to help them." Then he says, "Well, do you think they can do enough for youto join?"I says, "I haven't decided."And that ended it.Dorothy Marold, employed as head of the hosiery department, testifiedthat some-time prior to the date of the election she called at the office of Rumble to see aboutadditional help for her department; that when she walked in his office Rumble said"something like this: `Did you join the Union,' or `What do you know about theUnion,' or something to that effect"; that she did not answer him; and that he thenasked, "Do you mean to say that they haven't asked you?" to which she replied,"No, they didn't."On cross-examination, Marold testified that Rumble started outby saying, "Did you join the Union," and that he "said it rather jokingly, like hemight have been talking aboutit to someoneelse, at least that is the way I took it."She said that she and Rumble were the onlyonespresent at thetime.Rumble,when he testified, could not remember this conversation.Irene Gladys Witter testified that 2 or 3 days before the electionshe engaged inthe following conversation with Brancato:Well, I was on the main floor by Mrs. Hurst's department at the time that ithappened and he came down through the department and talked about mer-chandise which he was looking over, he was looking over some new merchan-dise that she had got then, and he said, "Well, you know, Gladys we are notgoing to let you vote in the election."Of course, I said, "Well, why is that?"Well, there had been a joke around the store, I had worked in so many dif-ferent departments, in the basement, that they called me supervisorjust as ajoke, so he said, "Well, you are a supervisor of toys and a supervisor isn't allowedto vote."So, of course,I saidto him "I intend to vote, and you know I intendto vote, yes."This conversation between Witter and Brancato is not denied by the Respondent.The substance of Rumble's testimony was to the effect that he had notquestioned'any of his employeesas towhether or not they had joined the Union, and that hecould not recall talking to any employees about the Union with the exception of a,talk with an employee named Shirley Moore after Brancato had told him that pres-sure had been applied to her by other employees who reportedly told her that she-would be fired if she did not join the Unison.As the Respondent says in its brief, thereis nodoubt that DuFour discussed themerits ofunionizationwith other employees in the Binghamton store.The Respond-ent says: "There is not always agreement as to what was said,but the testimony is.so uniform on the point that it may be concluded that DuFour's philosophy em-braced opposition to unionizationin general,and organizationof theBinghamtonstore in particular."DuFour, asa witness,madeno secret of hisopposition to theUnion.Under questioning by counsel for the Respondent he made this clear:Q. Now, you don't mind my asking, Mr. DuFour, you do have definiteopinions.about unionmatters, don't you?A. Very definite.Q. All right. I won't ask you what they are, but you haven'thesitated to,express them, have you?A. No sir. As a free individualand a citizenof the United Statesand as an,employeenot connectedwithmanagement of Montgomery Ward,Iwas asmuch entitled to voice my opinionagainstas they were for.Bright,employed in DuFour's department prior to and at the time of the August17, 1954, election, related that DuFour had approachedhim and asked if he(Bright) had been approached by any of theunion members;that Brightrepliedthat he had not; that DuFour then told him not to let the Unioninfluence his think-ing; that the Union did not have a chanceof winningthe election;and also told him MONTGOMERYWARD&CO., INCORPORATED665that if the Union did win certain individuals in the store would be automaticallysqueezed out or that the Respondent would close the store.DuFour questionedFrank Felker as to what he thought of the Union, and he told DuFour he thoughtitwas a good thing because of the protection it would afford the people in the store;and thereafter, about August 6, DuFour told Felker "that the Company knows allof those that are in favor of the Union and they will lose their jobs"; and further,about August -13 or 14, DuFour told Felker that should the Union be successful theywould all lose their jobs because the Company would close the store.IreneGladysWitter testified in effect that between August 2 and 10, 1954,DuFour asked her if she had signed a union card and that when she replied thatshe had, DuFour told her she would lose her job because of her union activity.The Respondent contends that DuFour never discussed the Union with Rumbleand that on one occasion when he attempted to do so, Rumble requested that he notdiscuss -anything about union activities in Rumble's office or within his hearing.DuFour said he had been told either by Rumble or Brancato that they were notallowed to discuss union activities and they would appreciate it if he did not men-tion such matters to them.DuFour said that at no time did he overhear Rumblediscussing the Union with other- employees.On behalf of the Respondent it isasserted that Brancato engaged in no interrogation at all, but merely made a jokeat one time about the supervisory status of Mrs. Witter; and that Rumble on oneoccasion had a casual conversation with Shoudy about the Union and on anotheroccasion he referred jokingly to Mrs. Marold's union status, and consequently thatthese isolated and therefore harmless incidents can not be defined as such interfer-ence, restraint, or coercion as is prohibited by Section 8 (a) (1).F. The discharge of FelkerFrank J. Felker was first employed by the Respondent at its Binghamton storein June1942, in the farm equipment department, described as division 87, at abase, pay of $35 per week plus a commission of 4 percent on weeklysales in excessof '$600.He-continued in that job until January 1953, when he quit after a dis-agreementwith Orman, who at that time was store manager.He then was receiving$60 per week, plus commission. In March 1953, after Orman had been succeeded bySchofe as store manager, Felker was solicited first by one assistant store managerand then by another to return to his previous job.A few days after the secondrequest, Felker called at the store and discussed the possibility of hisreturning towork with Schofe.Felker was then employed by Sears Roebuck and Company in astore in aneighboring community, at a salary of $65 per week plus commission.Schofe asked Felker what he would accept in the way of salary to return to his oldjob and Felker replied that he would leave that up to Schofe. The latter offered$70 per week plus a 4-percent commission on weekly sales over $600. Felker ac-cepted the offer, and a few days later returned to his former job in division 87.About 1 month after that, Rumble succeeded Schofe asstoremanager.On June 3, 1954, Irene Gladys Witter, who had attendeda union organizationmeeting the night before, gave Felker an application-for-membership card in theUnion which Felker signed on the following day and gave to Agnes Hurst, at whosehome the meeting had been held. Felker attended3 union meetings,1about themiddle of July and 2 others on August 2 and 10; during the latter part of July andthe first part of August, during the height of union organizingcampaign,he solicitedat least 4 employees to join the Union and advanced money to I of them so thathe could join the Union. It was during these times, that is, between the last week inJune and on August 13 or 14, that the conversations between DuFour and Felkertook place, in which DuFour had asked Felker what he thought about the Union,had told Felker that the Respondent knew all those who were in favor of the Unionand that they would lose their jobs, and had also told Felker that "if the Unioncomes in we'll all lose our jobs because Montgomery Ward will close the store."About July 1, Rumble informed Felker that due to low sales in the farm equip-ment department it would be necessary for Felker to take over the toy department,called division 48.Rumble then gave Felker the inventory book for the toy de-partment and told him that the B and X inventory time was approaching and thatitwould be necessary for Felker to take it.8On the following 4 days, Felker was8 B inventory is described as merchandise more than 6 months old and X merchandiseis -merchandise rnoie than ], year oldThe B and X inventory appears to give the storemanager and his. assistants considerable concern, it being the stated policy of the Companyto liquidate that inventory as quickly as ppstliple,- 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in taking inventory of toy stock in the warehouse, located away from thestore; and after completing that inventory, Felker worked in both the farm equipmentdepartment, division 87, and the toy department, division 48.Felker at varioustimes also assisted in selling paint, the paint department being headed by JosephM. McGraw.On Monday, August 16, Felker began a week's vacation.On the following day hevoted in the union election, which was held on the store premises.On the follow-ingMonday, August 23, he returned from his vacation and reported for work asusual but found that his timecard was not in the card rack.According to Felkerhe went to the office and saw Brancato, the assistant store manager, and informedhim that something was wrong because his timecard was not in the rack; thatBrancato said that nothing was wrong, that he had the timecard there; and that atthe time he had Felker's timecard, a receipt book, and an envelope containingFelker's pay in his hand.After Brancato had given Felker the envelope containinghis pay, Felker inquired as to "what was wrong" and Brancator told Felker that hewould have to release him and that the reason for Felker's release was "by ordersof the New York Office." Brancato then offered Felker a part-time job at $20 aweek which Felker refused.Felker, then asked Brancato for his week's dismissalpay; Brancato said he had no authority to pay it.About 10 days later Felker re-quested his dismissal pay from Rumble, and Rumble said he could not give it tohim and also said, "Frank, I hope you don't hold anything against me.As far as Iam concerned, there was nothing wrong with your work."During the approximately 12 years that Felker was employed at the Binghamtonstore, he had an excellent sales record. In 1943, and again in 1945, Felker wasawarded membership in a companywide sales leadership club; during 3 months in1954 he was high in catalog sales in the Binghamton store; and in 1953 he was highin the sales of tractor equipment in the Binghamton district and was awarded a$10 prize.As noted above, he was requested to return to work in 1953, after hehad quit in January of that year, and upon his acceptance of that offer he returnedto work at an increase over his former salary.Rumble testified that Felker had agood sales record, and several witnesses testified that Felker was an excellent if notthe best salesman in the Binghamton store including McGraw, who succeeded himas head of the farm machinery and toy divisions.The Respondent seems to draw a distinction between Felker as a salesman andFelker as a "merchandiser."Rumble testified that the reasons for Felker's dischargewere these: He was guilty of poor maintenance of his department (did not dustproperly, did not keep his displays filled, and the floor was not kept clean) andpoor merchandising (there was an imbalance of stock requisitioned and sold byFelker); he was a member of a riding pool and therefore was not available for over-time work; and finally, for these reasons, Felker was selected for termination ratherthan McGraw when top management decided to combine Felker's farm machineryand toy divisions with McGraw's paint division.With respect to the claim that Felker was a poor housekeeper, the Respondentmade out a poor case.Rumble and Brancato very seldom appeared in the base-ment where Felker's department was located.McGraw, whose paint departmentwas located in the basement near Felker's farm machinery department, testified thatall of the departments in the basement were hard to keep clean, including his own,and that he did not think that Felker's department was less clean than any of theothers in the basement. It appears that Felker, as a salesman, or as a "merchandiser,"or a combination of both, was required not only to keep his counters free fromdust and dirt,but also to use touch up paint and polish on the equipment on displayin his department.One of the reasons given for the discharge of Felker-that is,this poor maintenance-would apply equally to McGraw, who was chosen as Felker'ssuccessor.Nor does the Trial Examiner place much credence in the story that Felkerrefused to work overtime because he was a member of a car pool or a group ofpersons who ordinarily rode together in an automobile to and from work at statedhours in any day. Felker drove his own automobile and he very frankly said thathe gave rides to many peoplebackand forth from where he lived in Montrose,Pennsylvania,and the Binghamton store.It appears he did work overtime when itwas necessary.ChristianDonald Gutemann,presently assistant personnel manager in the NewYork regional office, was assistant manager at the Binghamton store from April1952 until during the month of April 1954.Gutemann testified on behalf of theRespondent.He said that Felker overestimated his needs almost every week, thathis thinking-was "illogical,"and, in substance,that he was a poor merchandiser.Gutemann said that several times,4 or 5 at least,he had asked Felker to work over- MONTGOMERY WARD & CO., INCORPORATED667time but that Felker had said that he could not do so because he had riders in acar pool.9Orman, store manager at the time Felker quit his employment in January 1953,and Felker, prior to the time Felker left, had had their differences.Felker said, inresponse to questions on cross-examination, that Orman had told him (Felker) hedid not have the authority to write orders and had given him a tongue lashing inthis respect; that Orman had told him that he was setting wrong prices on certainsickle bars, with which Felker disagreed; that Orman threatened to fire him becausethe painters had removed two cans of paint from the paint department while Felkerwas in charge during the absence of McGraw; and that Orman criticized Felker forfailure to liquidate the B and X inventory as fast as Orman thought it should beliquidated.Felker seemed to regard these incidents as more or less minor, asapparently Orman did, except that Felker resented the "tongue lashing" and thethird and last discussion between them concerning the paint which the painters hadremoved, at which time Felker says Orman picked up a hammer, swung it in frontof his face, and threatened to fire him.The Respondent places a great deal of emphasis on a criticism directed to Felkerconcerning his failure to liquidate B and X inventory stock.Criticismsmade byRumble and Brancato are said to be supported also by written directions written onFelker'sB andX inventory of division 87 merchandise as of July 30, 1953, andalso from entries on the inventory from August through December 1953, showingthe extent to which the inventory had been liquidated at or during these times.ioFor instance, Felker was directed in the fall of 1953 to "make price on chain saws."On a division 6 inventory made as of July 31, 1954, and carried forward to July1954, Rumble had entered certain directions to Felker to the effect to sell B andX items first,to get certain items on the floor for display,to dispose of certain lawn-mowers and attachments, etc.Likewise, Brancato made certain longhand notes onthe B and X inventory, directed to Felker, instructing him in certain respects topush B and X merchandise, or to be sure it was sold first and cautioning him to getrid of old merchandise including a repossessed tractor and other farm equipmentand electric fencers used to keep cattle from going astray, to "move" certain smallchain saws, and other instructions regarding the handling of merchandise in Felker'sfarm machinery division.The Trial Examiner is of the opinion, on the basis of thepreponderance of the testimony herein, that Felker handled the B and X inventoryas well as it reasonably might have been expected to be handled.The New Yorkregional office estimated sales and merchandise which would be needed for eachstore and each department.Felker testified that his orders for merchandise weresubject to cancellation by Rumble-that all Felker did was check off orders foritems which he thought were needed and submit the order slip to the order depart-ment.He also testified that during 1954 he was not permitted to carry as muchstock as previously because he was not given a large enough "open to buy" (mean-ing a sufficient amount of money to be spent for merchandise to supply his depart-ment) as he had been in previous years.The district manager conceded that theBinghamton store was carrying less merchandise during 1954.Felker says further,without contradiction,that during this time he had quite a lot of old merchandiseon hand because the stockroom would send in the latest rather than the oldest mer-chandise from the stockroom bins, which would result in an accumulation of oldstock in the warehouse which would show up eventually on the B and X inventory.From all the testimony, and from his examination of the voluminous exhibits herein,the Trial Examiner is convinced that Felker was not fired because he was a poorhousekeeper, or was a poor merchandiser, or because he was a member of a car pool.The Respondent does not precisely contend that Felker was discharged for any1or all of these 3 reasons,but does imply that they were taken into considerationin its determination as to whether or not Felker or McGraw would be the one to leaveupon the application of the requirements of the basic organizational structure promul-gated by the regional office at the end of July 1954.It is uncontradicted,too, thatFelker did reduce his old inventory to the extent of 50 percent on X inventory itemsand 75 percent on B inventory items.The Respondent contends that although im-provement was shown by Felker in the reduction of X and B inventory in 1954, never-0 Gutemann also testified that in the course of his duties he had prepared a personnelreport, called Retail Store Employee Appraisal, rating Felker in"December, 1953: -Therating itself shows that Gutemann and Rumble considered Felker a satisfactory employeeat that timeThe testimony of Gutemann regarding Felker's faults and his formal ap-praisal of him are quite apart.10 Itwas customary in the disposal of old B and X merchandise to mark it down atlower prices and such markdowns would be reflected on the inventories. 668DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheless the improvement did not meet company standards which Gutemann saidrequired 100 percent liquidation.In this connection it should be noted that anexcessive amount of items in X and B inventories would reduce the merchandise whichFelker would be permitted to buy according to his permissible "open to buy."Ac-tually, therefore,itappears that the amount of goods carried by Felker in his de-partment was dependent upon the approval of his order requests by the store man-ager and that,if an excessive amount of items in B and X inventory were on hand,that would tend to reduce the amount of merchandise which he was permitted tocarry in his department.Some of his orders for merchandise had been turned downduring April,May, June, and July, 1954, principally, it is inferred, because of theamounts of items in his B and X inventory.If, as he claims,he could not get ridof his B and X inventory because he had insufficient display space, because he re-ceived old merchandise and because the stockroom did not keep his departmentmerchandise in proper order to supply, and,more important,because the amount ofmerchandise allotted to him was decreased by the regional office, it would appearthat Felker accomplished quite a lot in disposing of the percentages of B and Xinventory that he did.The assertion that Felker was unwilling or refused to work overtime because he hadriders dependent upon him for transportation between Montrose,Pennsylvania, andBinghamton seems to be founded more upon assumption that upon fact. Felker neverrefused directly to work overtime and it appears that some sort of a flexible arrange-ment was worked out as to his hours in the store which would permit him to come inearlier some mornings rather than to stay later in the evening; this with the full ap-proval of Brancato.There is no evidence that Felker ever refused to work overtime,or that his so-called unwillingnessto workovertime resulted in any inconvenienceor loss to the store.The only occasion when Felker might have been criticized inconnection with overtime work was late in June 1954 when he was requested to re-turn to the store at 7 o'clock in the evening and work until 9 o'clock, and he pointedout that was a lot to ask because he was too far away to go home for his evening meal.In this connection he said that Brancato was the one who had asked him to leave at5 o'clock when the store closed and to come back at 7 and work until 9.In thisconversation Felker reminded Brancato that according"to our basic book of em-ployment,if I can'tget back in time the Company is supposed to buy the dinnerticket."After that Felker testified that at a meeting when men were kept over a votewas taken"as to how we would put in our extra hours above the 40 hour week thatthe store is open.We were required to work 4 extra hours, 44 hours for our basicpay. It was voted that we continue to work straight through until 6 o'clock and gohome instead of working until 5,closing the store and coming back and working7 to 9.11The least improbable reason advanced by the Respondent as a cause for Felker'sdischarge is the contention that because store sales had dropped off in the precedingyear and the preceding 6 months, including sales in Felker's department,itwas amatter of management judgment and good business to curtail expenses and in sodoing to combine Felker's department(farm machinery)and the toy department withthe paint department,headedby McGraw.In this connection,the Respondent intro-duced records showing month by month the sales of each division in the Binghamtonstore from January 1953 to November 1954, inclusive,and also a tabulation of thesales in division 87 (farm machinery)for the same period.This tabulation showsthat the farm equipment division sales, as compared to corresponding months ofthe previous year, increased 15.9 percent during the spring of 1953, but decreased19.2 percent during the fall of 1953 and 33.9 percent during the spring of 1954.However,itdoes appear that during the fall of 1953 or thereafter the store discon-tinued the sales of certain items in division 87 such as feeders and certain types ofwinter equipment.The Trial Examiner has examined the records introduced by theRespondent but from them alone can make no determination as to the figures whichshow increases or declines in sales in the various departments of the store, includingdivision 87."Nor does the basic organizational chart in effect until the end of July1954 throw any light on the subject.The testimony of Robert Elliott, who was theoperating manager chiefly responsible for the establishment of that chart,and thetestimony of C. N. Levengood, district manager during that time, throws considerablelight on the subject when considered together with the records presented.In the process of revising the basic organizational structure for each store, duringthe times mentioned herein,Levengood,as district manager,and Elliott,acting asoperating manager,reviewed the existing basic structure in each store in the regionand after conference and comparison of sales figures, costs,and so on, would issue anew revised basic as described above(section III, B).Levengood,as district man-ager,is said to have been interested in maintaining as large a sales force in each store MONTGOMERY WARD & CO., INCORPORATED669as possible commensurate with the making of profits according to the basic chart,which would justify the holding of personnel, while Elliott, on the other hand, wasinterested in reducing costs to the most efficient minimum.Accordingly, they seemto be agreed, Levengood was in the position of defending a holding or acquisition ofsalespeople and others in each store, while Elliott was interested in cutting downwherever possible without jeopardizing sales and profits.Elliott undertook to explain and to justify the decision to combine divisions 87(farm machinery) and 48 (toys) with division 75 (paints) under one departmenthead.His explanation was to the effect that he and Levengood had decided duringJune that on the basis of expected sales for the coming half year, Felker's departmentwould do roughly one-fifth of the business done in the corresponding months of thapreceding year.Therefore, it seemed reasonable to him and Levengood that theywould do away with Felker's job paying $70 plus commission and give his work toMcGraw, who was earning $60 per week plus commission, and give McGraw a part-time man with an allowance of $20 per week for him out of "basic," anything overthat to be paid to him to be the responsibility of the store manager and to be paid outof the store "allowance" (described in sectionIII, B, above).The method of review described by Elliott appears to have been somewhat hit ormiss as far as they were concerned, but the result seemed to be rigidly applied so faras the store manager was concerned.For instance, Elliott said that the estimates offuture sales, considered by him and Levengood in revising the "basic" in New York,originated in the inventory -control office of the region, that that office furnished themwith projected sales figures, and that in most cases he and Levengood accepted them;except, he said, "in some particular instance we knew of something specific that isgoing to happen in that store that inventory control did not know about ... and thatwas taken into account and the figures adjusted." Thus, even when Elliott and Leven-good were discussing each particular store they had before them a report from in-ventory control which more or less bound them, and it would appear that they wouldhave to justify any change made in estimated or projected sales as furnished by in=ventory control.The system adopted by the Company for the furnishing of reports to the regionaloffice furnishes the operating manager and inventory control in New York, as well asthe merchandising experts for each department in the various stores in the region, withfigures which permit the eventual sales figure for each department in each store to beshown for the preceding 6-month period, according to Elliott.At the hearing,Elliott was asked whether or not the items set forth for sale within a particular de-partment are not pretty much under the complete control of the New York office,and whether the inventory supplied to a particular department is according to thedemand of the public or according to the figures arrived at after the operating man-ager and the district manager have considered the figures furnished to them by^ in-ventory control.His answers, in effect, seemed to be this:That taken all together,the operations manager and the district manager have the figures before them, con-sider them, and then on the basis of sales trends and expected changes and any othermatter they feel bears on the question come up with a new or revised figure for eachdepartment or let the old figure stand.In answer to a question as to what standards are used as a basis for these final pro-jections,Elliott testified:I can only tell you what I know the inventory control section does becauseI didn't personally project these and would not in any case personally projectthem.But, the way you projectany sale is totake the previous year's, sales,knowing what you did the previous year, in this case when we are dealing with6 months, it would be the previous fall, then the trend which you have run inthe first 6 months of this year as far as you have the figures and in July, July 31you would not have the July figures because we always-and then....ITRIAL EXAMINER:.well, 1 just don't know what standards you apply.The WITNESS: There is no standard you can apply to projectingsalesin retailbusiness.... Well, if there is anything further than the use of the previous year'ssales and the basis of the trend at the present time then I certainly do not knowwhat it is, andI once againrepeat that I do not project the sales.The inventory,control department does project the sales, and they are set up to do that type ofwork.TRIAL EXAMINER: Is this a fair statement, and certainly I don't want to pressyou too hardon thispoint, but in effect you are saying that experts in inventory,control by reason of experience and a study of trends and their expert knowledgeof the retail business, and applying their specialized knowledge in their bestjudgmentThe WITNESS: That is very, very, very true. 670DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER: . . . take the prior figures and apply them on the basis oftheir experience and knowledge, apply them-to this particular situationand comeup with the projection.The WITNESS: They apply it to every store in the entire region exactly thesame way....The explanation given by Elliottconcerningthe revision of the basicorganiza-tionalchart to be effective after July 31, 1954, can lead only to the conclusion thatthe basicorganizationalchart itself portrays the hope of management as to whatsales and expenses of a store will be for the following 6-month period. In thepreparation of that basic organizational chart there are many factors considered, andactually it simply represents the best judgment of the operations manager and thedistrictmanager at the particular time they reach final agreement with the regionalmanageras to the content of the chart.The process of revision, itself, is loose andfurnishes adequate opportunity for the juggling of jobs within any particular store.Elliott has failed to convince the Trial Examiner that only through the applicationof scientific methods and according to the Company's best judgment Felker becamea casualty and that his union activity and membership had nothing to do with hisdischarge.An examination of the records furnished, taken together with the testimony ofElliott, show thateconomiescould have been effected in far greater measure thanwere effected simply by firing Felker and combining his two departments withanother.Although the basic organizational structure shows that a person was hiredat $20 a week to assist McGraw after Felker's job was terminated, actually it appearsthat that man has been continuously employed since the week after Felker wasdischarged and actually has earned $50 per week; that Felker was receiving $70 perweek whereas McGraw who succeeded him was receiving only $60, and thereforethere was a $10 savingseffected."Therefore, it seems plain that the store saved$10 per week by terminating Felker's employment. This may or may not be true.Felkerwas' an- ei celleiit salesmaW,'yet at the time of his' discharge' he'-was offered,a job at $20 per week, which would have wiped out the saving effected by his demo-tion.Further,itwasnot even considered that he was in charge of the toy depart-ment.The basic organizational chart shows that the toy department, which wasFelker's responsibility, was under Shoudy, head of the sporting goods department.Elliott said that the change must have been made at the store level, because the basicorganizational chart was supposed to show the actual assignment of toys.Levengood, the district manager, testified that he discussed the elimination ofeither Felker's or McGraw's divisions as early as March 1954, whereas Elliott testi-fied that the recommendation to combine the two departments was made in lateJuly 1954.Levengood customarily travels from store to store in his district and discusses, fromtime, to time, changes in organization and personnel with store managers... Thesevarious discussions are borne in mind by Levengood when he discusses the revisionof "basic" with the operations manager.At or about the time of the re'vision ofthe Binghamton store "basic" in July, revisions in the basic organizational structuresof other stores in the region was made.Both Elliott and Levengood testified thatsome divisions were consolidated in a number of the stores in Levengood's district,although they did not always agree as to actually what was done in the other stores.Whether or not the combination of divisions in other stores in the region is relevanthere, which the Trial Examiner doubts, the fact is that the Binghamton store wasthe only one in this district where division 87 was combined with another division.During one of Levengood's visits to the Binghamton store prior to March 1954,he discussed with Rumble the situation in the appliance department.They felt thatthe sales there were not what they should have been, and Levengood then told Rumblehe would bear the situationinmindand see if he could find.someone ih his district -to come`intothe Binghamtonstore as appliancedepartment head.Subsequently,DuFour reported for work on March 17. Levengood had sent DuFour on veryshort notice from Glen Falls to Binghamton.Rumble accepted DuFour as-headof the appliance department without even knowing his nameFortuitously or not,DuFour appeared shortly after the time the Union had filed its petition for certi-fication in February.As related above, DuFour made no secret of his oppositionto the Union and certainly, in his position, his remarks, his questioning, and hiscomments to employees in the store about the Union were injudicious.His com-mentsto Felker were particularly pointed.IIMcHugh, the man hired to assist McGraw, was hired at $50 per week. MONTGOMERY WARD & CO., INCORPORATED671The discharge of Felker because of change in "basic" appeals to this Trial Ex-aminer as pure fiction.Felker, an experienced salesman, had been weaned awayfrom a good job to assume the duties of his old job at a $5 a week increase, andthen, it is said, that because of "basic," he had to be eliminated in favor of McGraw.The adoption of the new basic organizational chart, insofar as elimination of jobsin the store was concerned, found Felker and Mrs. Witter, two of the most outspokenunion adherents among the employees, to be the only ones expendable.The TrialExaminer believes, and finds, that Felker was discharged because of his activitiesfor and in behalf of and his membership in the Union.The Trial Examiner findsfurther that the interrogation and threats made by DuFour concerning the Unionwere in violation of Section 8 (a) (1) of the Act, and Felker's discharge was inviolation of Section 8 (a) (3) and (1).The Trial Examiner discounts completelythe testimony of Gutemann and Brancato to the effect Felker was an unsatisfactoryemployee.G. The discharge of Mrs. WitterIrene Gladys Witter was first employed by the Respondent in 1942 for a'period,of approximately 6 months; shewas againemployed for about 2 months in 1947,being laid off December 24, in January 1948 she was called back to work and workeduntilOctober 1949 when she resigned. In June 1950 she returned to work at therequest of Oram, then store manager, and remained at work until she was dischargedon August 19, 1954.During this last period of employment, she performed duties inmany departments of the store in approximately 20 different capacities, includingsaleswork and work in the stockroom, at the mail order desk, in what is called unitcontrol, and at the switchboard. In June 1954, Mrs. Witter together with a numberof other employees attended a meeting at the home of Mrs. Agnes Hurst for thepurpose of organizing a union in the store; at this meeting Mrs. Witter was givenan application for membership in the union which she signed the following day andgave to Mrs. Hurst.Thereafter Mrs. Witter solicited signatures of other employeesto authorization cards which she passed out, and she attended a union meeting inJune, 1 in July,- and 2 in August. She had occasion several times to talk to WilliamBuchholzer, an organizer for the Union who sometimes came into the store, and onone occasion Buchholzer talked to Rumble in the store after Rumble had observedhim talking to Mrs. Witter.Early in August she was questioned by DuFour as to whether she had signed aunion card and she replied that she had, whereupon DuFour told her that shewould lose her job "for fooling around with the Union." Again about, that. time,puFour told her that "he wished she would not get mixed up with —the; Union,,because she was liable to lose her jobHe reiterated his request for her n ,otztgrget "mixed up" with the Union a day or two later, again telling her ,"your wtl1 only;'ose your job.",^During the afternoon of August 19, 2 days after the Union election (in whichMrs.Witter voted), DuFour commented on the fact that she was wearing a,-union,button and then said, "Well, I wouldn't have anything to do with the Union orAnybody in it, if I were you."At 4 p. m. that day, Mrs. Witter received herweekly pay, being paid up until the close of business for the prior day, Wednesday,August 18.At 6 p. in. on the same day she was called to Brancato's office and hetold her that "he had to let her go."When she asked him the reason for her,discharge he told her, "I just can't carry you on the payroll any longer.You area non-basic payroll. I can't carry you there any longer." Brancato then, in answerto a question, told 'her that she was fired, handed her her timecard to sign for thatday's work, and gave her a pay envelope containing that day's pay.Rumble `testified that the reason for her discharge was because she was foundto be "unsatisfactory," although she had not at anytime theretofore had her atten-tion called to any unsatisfactory service on her part in the store.Although Rumbletestified that some employees had complained about her, the same employees, whencalled to testify, denied that they had complained about her to Rumble or to anyother supervisory employee.The Respondent called Ruth Brewer, employed as aunit stock control clerk, in an effort to show that Mrs. Witter, when assigned to thatdepartment, did not perform satisfactorily.She thought Mrs. Witter's work wasas satisfactory as that of any of the other girls assigned to that department from timeto time.Rumble testified that Mrs. Witter was unsatisfactory, as shown by a com-plaint to him made by Irene McTigue, a department head; he could not rememberwhen this comp'aint was made to him.Mrs. McTigue's testimony is to the effect thatshe did not complain about Mrs. Witter's work but that she asked Rumble if hewould give Mrs. Witter the work he had for her so she could return to her depart-Merit and work for her, and McTigue also testified that Mrs.'Witter was a goodworker. 672DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent contended in this connection that while at work at the cataloguedesk,Mrs.Witter'swork was unsatisfactory because she made a number of mis-takes in the taking of written orders to be furnished to the customer from cataloguedescriptions.Six or seven of these written orders, or copies thereof, were intro-duced as evidence.The Trial Examiner has examined them carefully, listened tothe contention of the Respondent in this connection and to the testimony of Mrs.Witter, and considers that Mrs. Witter's explanation of the claimed inaccuracies onthese orders is reasonable and explanatory of what could have happened in the takingof a few among many such orders. He does not believe that these comparativelyinconsequential errors would be reasonable grounds for discharge or even discipline.When Mrs. Witter was rehired in June 1950, she was not informed that she wasput on a "non-basic" payroll and no one, at any time subsequent thereto, ever notifiedher that she was an extra employee on a "non-basic" payroll.Mrs.Witter, anexperienced saleslady, was discovered as an "extra" to be "unsatisfactory" afterseveral years' service, although she previously had been noticed as a "reserve" em-ployee; nevertheless when Elliott and Levengood were engaged in the revision of theorganizational chart, she was found to be expendable.Rumble apparently had nosay in the matter of the discharge of either Witter or Felker.The Trial Examinerbelieves, and finds, that Mrs. Witter was discharged because of her activities andmembership in the Union, and not because she was found not to be needed becauseof the revision in the basic organizational chart of the store.Her discharge was in violation of Section 8 (a) (3) and (1) of the Act; herinterrogation concerning her union activities and membership by DuFour, Brancato,and others were in violation of Section 8 (a) (1) of the Act.The Trial Examiner is of the opinion that Levengood and Elliott worked out theplan to get rid of two of the most active union adherents by the use of a revisionof the "basic." It would almost seem that DuFour was put into the Binghamtonstore'by Levengood so that he could observe the concerted activities of the employeesand perhaps attempt to discourage union activities.12CONCLUDING FINDINGSSection 8 (a) (1) of the Act, read in conjunction with Section 7, guarantees toemployees, free of their employers' interference, restraint, or coercion, "the rightto self-organization, to form, join, or assist labor organizations . . . and to engagein other concerted activities for the purpose of collective bargaining or other mutualaid or protection. .. . "When employer-interference takes the form of discrimi-nation in employment, which has the foreseeable effect of discouraging union mem-bership, the employer's conduct is also within the prohibition of Section 8 (a) (3)of the Act.Radio Officers' Union of the Commercial Telegraphers Union, AFL v.N. L. R. B.,347 U. S. 17.Here the Trial Examiner is satisfied that substantialevidence supports a finding that the Respondent interfered with, restrained, andcoerced its employees in violation of Section 8 (a) (1) of the Act; and that sub-stantial evidence supports a finding that the Respondent violated Section 8 (a) (3)and (1) of the Act by discriminatorily discharging Felker and Witter. It is clearenough that the Respondent through interrogation of employees concerning theirunion membership or activities violated Section 8 (a) (1); 13 that by threatening itsemployees with loss of their jobs or other economic reprisals for membership intheUnion, or activities in support thereof, the Respondent violated Section 8 (a)(1) of the Act; 14 that by statements made to certain employees that the Respondentwas informed as to those that were in favor of the Union and -that they would bediscriminated against because of their union membership, the Respondent violatedSection 8 (a) (1) of the Act; 15 and by discriminatorily discharging Frank Felkerand Gladys Witter because they joined, were active on behalf of, or assisted the12 The Respondent inserted the following paid advertisement In the Binghamton Press,August 27, 1954, issue : "Help-Men or Women Salesmen and SalesladiesFull or parttimeExperience necessaryApply at store office, Montgomery Ward " The Trial Ex-aminer does not credit testimony to the effect that the advertisement was run for the pur-pose of hiring extra employees for the Christmas rush19Oraher 3fan-afacturinq ("ompanil Inc ,111 NLRB 167;Blue Flash Express, Inc..109NLRU 391 . Si(ia(uaeColor Pre.s.s, Inc, 103NLRB 377, entd. 209 F 2d .596 (C A 2), certdetued 3-17 U S 99);Bausch A Lomb Optical Company,107 NLRB 790, enfd 217 F 2d 575 (C, A2) ; TheSyiatvisc Stamping('onipaui( 102 NLRB 2:10, onfd 208 1' 2d 77 (C A 2)v;Nashua Manuf,mcl,m nip Col Potation of'Iraas,103 NLI(1; 337, and cases citod thereinin footnote 7 of the Intermediate Report MONTGOMERY WARD & CO., INCORPORATED673,Union, or engaged in concerted activities for the purpose of collective bargainingor other mutual aid or protection, the Respondent violated the provisions of Sec-tion 8 (a) (3) and (1) of the Act.The Respondent contends that DuFour was not acting on behalf of the Respondentinmaking the statements attributed to him, that the Respondent was, powerless tostop him because he was a nonsupervisor, and that it follows that the charges mustbe dismissed.The Trial Examiner has found above and again finds on the pre-ponderance of the evidence in the record herein that DuFour was, during the timesrelevant hereto, a supervisor within the meaning of the Act.Accordingly, theRespondent must be considered to have been bound and to now be bound by hisactivities in opposition to the efforts of the employees to engage in concertedactivities for themselves and on behalf of the Union.Certainly, the predictionsmade by DuFour before the election as what might happen or as to what wouldhappen to certain employees "if the Union came in" could readily result in dis-couragement of membership in the Union, and in the concerted activities ofemployees.It is contended on behalf of the Respondent that the conversations of Brancatoand Rumble, even if they occurred as related by witnesses presented by the GeneralCounsel, "definitely fall into the category of casual, friendly, isolated instances,"citingBlue Flash Express, Inc., supra.If the remarks of Rumble and Brancatostood alone, they might well be considered the sort of isolated remark which wouldnot justify the issuance of an order in this case.However, these remarks, con-sidered together with DuFour's unrestrained and demonstrated opposition of theUnion, followed by the discharges of Felker and Witter, certainly cannot be ignored.The Trial Examiner finds that these remarks, taken in whole context, constituteviolations of Section 8 (a) (1) of the Act.The General Counsel alleges that the Respondent decreased the rates of pay ofFelker and Mrs. Witter.. The record shows that Felker, at the time of his discharge,was offered employment at $20 per week, which he refused.Mrs.Witter testified,after the Respondent offered testimony to the effect that she had been offered andrefused to accept a job as switchboard operator, that in April she was told by Brancatothat she was to "take the switchboard"; and that she asked Brancato "if there wasmore money" and he said he would have to consult Rumble. The regular operatorat that time was paid $33 per week; Mrs. Witter received $35 per week. The TrialExaminer finds that the General Counsel failed to prove that the rates of pay ofFelker and Mrs. Witter actually were reduced during their employment by theRespondent.IV. -THE EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the activities of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,the Trial Examiner will recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.The Trial Examinerhas found that the Respondent has discriminated in regard to the hire and tenure ofemployment of Irene Gladys Witter and Frank Felker.Itwill be recommended that the Respondent offer to each of them full and im-mediate reinstatement to a former or substantially equivalent position and make himwhole for the loss of pay he may have suffered as a result of the discrimination againsthim by payment to him of a sum of money equal to that which he would have earnedas wages from the date of his discharge to the date of the offer of reinstatement, lesshis net earnings, the loss of pay to be computed on a quarterly calendar basis inaccordance with the formula adopted by the Board in F.W. Woolworth Company,90 NLRB 289.Upon the basis of the foregoing findings of fact, and upon the entire record ofthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.RetailClerksInternationalAssociation, Local Union No. 1687, AFL, is alabororganizationwithin themeaning of Section2 (5) of the Act.,390609--56-vol 115-44- -674DECISIONSOF NATIONALLABOR RELATIONS BOARD2.By discriminating in regardto the hireor tenure of employmentof Irene GladysWitter and Frank Felker, the Respondenthas engaged in and is engaging in unfairlabor practiceswithin themeaning of Section8 (a) (3) of the Act.3.By such discrimination,and by interrogating its employees concerning theirmembership in and activitieson behalf of the Union, and by interfering with, re-straining,and coercing its employeesin the exerciseof the rightsguaranteed bySection7 of the Act,the Respondent has engaged in and is engagingin unfair labor-practiceswithin themeaning of Section 8(a) (1) of the Act4.The aforesaidunfair laborpracticesare unfairlaborpractices within the mean-ing of Section2 (6) and (7) of the Act.[Recommendations omitted from publication.]Archer Mills, Inc., and,AmericanFederation of Hosiery-Workers;AFL-CIO,Petitioner.Case No. 10-RC-3286. February 29, 1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Edwin R. Hancock, hearing,officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce -within-the meaning- ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of the Employer's production andmaintenanceemployees.Contrary to the Employer, the Petitionerwould exclude full-fashioned knitting machine fixers, watchmen, themechanic in the boarding department, the plant clerical in the knittingdepartment, the head cleaner, the assistant foreman of the shippingdepartment, the needle instructor, the salesclerk in the "Archer Shop,"and the dye clerk in the dyehouse.IAt the hearing, the Employer made `a motion to dismiss the petition which the hearingofficer-referred to the Board for a rulingThe motion is essentially based on the follow-ing,grounds: v(1) That' Petitioner-;failed to obtain a sufficient showing of' interest;.r(2)that Petitioner failed to make a formal request of recognition of the Employer before filingits petition;and (3)that the unit sought is inappropriate.As to ground (1), it is well established that the sufficient showing of interest is a mat-ter for administrative determination and therefore may not be questioned at the hearingSachs-Lawwloi Company,112 NLRB 507 Furthermore, we are administratively satisfiedthat the Petitioner has sufficient showing of interest.With respect to ground (2), it is also well settled that a formal request for iecognitionisnot a prerequisite for the filing of a petitionTherefore, and because the Employerrefused to recognize the Petitioner at tho hearing, we find no merit in this ground.Crn-eial Shoe Corporation,109 NLRB 618, 619For reasons stated in paragraph numbered4, infra,we find no went in the Employer'scontention conceinnig the appropriateness of the unitAccoidingly, the motion is denied115 NLRB No. 98.